Citation Nr: 0830185	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of aortic 
stenosis.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 



INTRODUCTION

The veteran had active military service from August 21 to 
November 10, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 


FINDINGS OF FACT

1.  By a March 1970 rating decision, the RO denied service 
connection for aortic stenosis; the veteran did not appeal.

2.  The evidence received since the March 1970 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The evidence received since a final March 1970 denial of 
service connection for aortic stenosis is not new and 
material; the claim for this benefit is not reopened.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised of the provisions of the VCAA in 
December 2005, including specifically the requirement that 
new and material evidence be received in order to reopen a 
claim.  He was also instructed on what was required to 
substantiate the underlying claim.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran was denied service connection for aortic stenosis 
in a rating decision dated in March 1970.  The claim was 
denied because the veteran's heart condition was found to 
have pre-existed service and there was no evidence that it 
was aggravated by service.  The veteran did not appeal, and 
the RO's decision consequently became final.  See 38 C.F.R. 
§ 20.1103 (2007).  He applied to have his claim reopened in 
correspondence received in November 2005.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision, or 
within 60 days of the issuance of a statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2007).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been received, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence at the time of the March 1970 denial 
consisted of the veteran's service medical records (SMRs), 
and the findings of the medical board.  The veteran's 
induction examination noted that the veteran reported having 
shortness of breath, pain or pressure in his chest, and 
palpitation or pounding heart in the past.  The veteran also 
reported being seen by a doctor at a hospital for muscle 
spasms in the heart cavity.  A SMR dated in September 1969 
shows that the veteran had recurrent chest pain on and off 
for three years.  The veteran reported that the pain was 
aggravated by exertion.  An October 1969 medical board 
determination indicates that the veteran was found unfit for 
enlistment because of a diagnosed heart condition--aortic 
stenosis, probably congenital.  

The relevant evidence received since the March 1970 denial 
consists of private treatment records, both before and after 
service.  A private medical record dated in November 1968 
shows that the veteran sought treatment for chest pain that 
occurred while the veteran was working.  A private medical 
record dated in 1970 (the month is not visible on the record) 
shows that the veteran had intense spasms of pain in the 
epigastric area triggered by breathing.  The veteran was 
diagnosed with a probable muscle spasm.  The exact etiology 
was noted to be obscure.  A letter dated in November 2006 
from one of the veteran's physicians noted that there are 
several risk factors for atrial fibrillation.  The doctor 
noted that he was not aware that the veteran's military 
service would be a likely explanation for the veteran's 
current atrial fibrillation.  None of the numerous medical 
records submitted by the veteran indicate that his heart 
condition began during or was aggravated by his military 
service.

Having reviewed all of the evidence received since the RO's 
March 1970 denial of service connection for a heart 
condition, the Board finds that there is new evidence that 
was not previously of record, but that none of it is relevant 
to whether the veteran's heart condition began during or was 
aggravated by his military service.  Thus, the new evidence 
is not material because it does not, by itself or when 
considered with previous evidence of record, raise a 
reasonable possibility of substantiating the underlying 
claim.  New and material evidence has not been received.

The Board acknowledges the veteran's contention that his 
heart condition was aggravated by his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the effect his military service had on his heart 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own lay assertions as to the effect his military service had 
on his heart condition have no probative value, and therefore 
are not new and material evidence.  


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for residuals of 
aortic stenosis, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


